Memorandum: Petitioner mother appeals from an order denying her amended petition seeking modification of prior orders of custody and visitation, as well as her petition alleging that the father violated those orders. Contrary to the contention of the mother, we conclude that the record supports the determination of Family Court that the mother “failed to make the requisite evidentiary showing of a change of circumstances warranting a reexamination of the existing custody arrangement” (Matter of Jackson v Beach, 78 AD3d 1549, 1550 [2010] [internal quotation marks omitted]). With respect to the violation petition, we further conclude that the record is insufficient to establish that the father wilfully violated a clear mandate of the prior orders (see Matter of Maurice H. v Charity C., 49 AD3d 1248, 1249 [2008]). Present — Smith, J.P, Peradotto, Lindley, Seoniers and Gorski, JJ.